Title: To James Madison from George W. Erving, 8 December 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid December 8th. 1807.

With my dispatch No. 34. (of October 29th.) I had the honor of transmitting to you copies of sundry offices passed between Mr. Cevallos & myself, upon such occurrences here as seemed chiefly to merit your attention; the last of which, in point of date, was my note of October 23rd. upon the case of the "Rebecca, Nimmo"; one which from the commencement of it, has been marked by proceedings of the most inconsistent as well as of the most unjust character, & which in its termination displays a very striking proof of the great influence obtained by the owners of privateers with the Government, & of its total insensibility to all reclamations however forcible against them.  Of the copies herewith inclosed, No. 1. is the Minister’s Reply of November 6th. to the note of October 23rd. above mentioned; this appears to be altogether evasive; since there is not the least reason to expect any redress from the interference of the Prince Admiral, to whom Mr. Cevallos has referred the subject: Captn. Nimmo has therefore found himself under the  ment with France, as would at least secure the Reigning family in the possession of the crown of Portugal; but better advice on that point, & of the rapid advance of the french force, finally compelled the Court, contrary to the wishes of the people, & the remonstrances of the nobility, to recur to its former project; this determination was probably promoted by the arrival of an English fleet on the 22nd. of November, under the command of Sir Sydney Smith, who on the 24th. sent a frigate with a flag of truce, to notify the blockade of the port, & at the same time to deliver dispatches for the Government, after which, preparations were immediately made by the Court for embarking, & on the 26th., the Prince having previously named a Regency, went on board with his Children & several of the nobility: On the 27th. the Queen Mother & the Princess Regent (who had before declined going,) also embarked: The Squadron was detained by head winds ’till the 29th., in the evening of which day, the french being then within a few leagues of Lisbon, it sailed: it consisted of 8. line of battle ships, 3. frigates, 2. brigs & a Schooner; five line of battle ships & 3. frigates, not then in a state to go to Sea, were left in the Tagus.  On the 30th. General Junot with his advance guard, entered & occupied the City.  The Prince is supposed to have carried off with him in specie & jewels, the value of more than 100. Millions of dollars, but the embarkation was so hurried, that a great quantity of various effects, intended to be shipped, have been left behind, even upon the very wharves: the squadron is also but ill-provisioned, & it will therefore be absolutely necessary that it should at least touch at Madeira.
The English fleet still continues before the Tagus, of which & the port of St. Uber, the Admiral has declared a strict blockade; previous to his arrival, a second division of the Russian fleet got into Lisbon, making altogether 12. Russian ships of the line; the troops on board which, together with the Crews, are supposed to be 15,000.  Before these events there was a very considerable scarcity of Corn in Portugal; now that no supplies can be received by sea, it is to be apprehended that the Country must be very much distressed on this account; for tho’ doubtless exertions will be made to supply it from hence, yet there is no great superabundance in Spain.
The domestick affairs of this Government remain much in the same state as when I wrote last; the enquiry into the supposed crimes of the state prisoners, is prosecuting; none of the proceedings are given to the public; indeed there is reason to think that no discoveries have been made, which can convict them of high treason.
I Inclose herewith copy of a letter from the Consulate at Naples, & dated 9th. November, which has been sent to me by the Consul at Barcelona; by which it would appear that the Algerines are disposed again to become troublesome.  With the most perfect respect & consideration I have the honor to be Sir Your very 

George W Erving


Postscript.  Madrid December 11th.
I have to day received from General Armstrong also, intelligence respecting the Algerine Captures: this seems to have been very rapidly circulated, & to have created great consternation amongst our Citizens.  As it has been intimated to me from Alicante, that these captures may have been motived upon the French or Neapolitan property of the Cargoes, & as no hostilities on our trade have been committed by the Algerines on the Spanish Coast, I have thought it important, as well for the correct information of Government, as for the security of our Citizens in Europe, to write by express to Mr. Lear, requesting him to furnish me immediately, with what he may be able to ascertain on the subject.  My letters are sent this day by way of Alicante, & Mr. Lear’s Reply may be expected in about three weeks.


G. W. E.

